.Broyles, O. J.
1. The motion to dismiss the bill of exceptions is denied. 2. In view of the notes of the trial judge, qualifying his approval of the special grounds of the motion for a new trial, special grounds 1 and 2 of the motion are without merit; nor can this court, under the facts presented, hold that there is any merit in the assignments of *123error in the bill óf exceptions upon the language used by the court in those notes.
Decided April 10, 1923.
B. F. McLaughlin, M. E. Norris, for plaintiff in error.
N. F. Culpepper, F. P. Longley, contra.
3. The alleged newly discovered evidence is merely cumulative and impeaching in its character and was met with a counter showing by the defendant in error.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.